Exhibit 10.140

FedEx Corporation

2010 OMNIBUS STOCK INCENTIVE PLAN

Section 1. Purpose

The purpose of the FedEx Corporation 2010 Omnibus Stock Incentive Plan is to aid
the Company and its Affiliates in retaining, attracting and rewarding
Non-Management Directors and designated employees and to motivate them to exert
their best efforts to achieve the long-term goals of the Company and its
Affiliates. The Company believes that the ownership or increased ownership of
Common Stock by employees and directors, or otherwise linking the compensation
of employees and directors to the value of Common Stock, will further align
their interests with those of the Company’s other stockholders and will promote
the long-term success of the Company and the creation of long-term stockholder
value. Accordingly, the Plan authorizes the grant of equity incentive awards to
designated employees of the Company and its Affiliates and to directors of the
Company.

Section 2. Definitions and Rules of Construction

2.1 Definitions. The following capitalized terms used in the Plan shall have the
respective meanings set forth below:

“Affiliate” means (a) any Subsidiary and (b) any other entity that, directly or
through one or more intermediaries, is controlled by the Company, as determined
by the Committee.

“Award” means any Stock Option, Stock Appreciation Right, Restricted Share,
Restricted Stock Unit, Dividend Equivalent or Other Stock-Based Award, together
with any related right or interest, granted to a Participant under the Plan.

“Award Agreement” means a written or electronic agreement between the Company
and a Participant setting forth the terms, conditions, restrictions and other
provisions of an Award granted to the Participant.

“Board of Directors” means the Board of Directors of the Company.

“Change of Control” has the meaning given such term in Section 20.1.

“Code” means the Internal Revenue Code of 1986, as amended. For purposes of the
Plan, references to sections of the Code shall be deemed to include references
to any applicable regulations, including proposed regulations, and other
guidance issued thereunder by the Department of Treasury or the Internal Revenue
Service, and any successor provisions and regulations.

“Committee” means those members, not less than two, of the Compensation
Committee of the Board of Directors who are Independent Directors, or any
successor committee or subcommittee of the Board of Directors designated by the
Board of Directors, which committee or subcommittee shall be comprised of two or
more members of the Board of Directors, each of whom is an Independent Director.

“Common Stock” means the common stock, par value $0.10 per share, of the Company
and such other securities of the Company as may be substituted for Common Stock
pursuant to Section 19.1 or 19.2.

“Company” means FedEx Corporation, a Delaware corporation.

“Covered Employee” means an employee of the Company or an Affiliate who is a
“covered employee” within the meaning of Code Section 162(m)(3).

“Disability” means “permanent disability” as determined by the Committee in its
sole discretion.

“Dividend Equivalent” means the right granted to a Participant under Section 14
of the Plan to receive a payment in an amount equal to the dividends paid on one
outstanding Share with respect to all or a portion of the Shares subject to a
Full-Value Award held by such Participant.



--------------------------------------------------------------------------------

“Effective Date” has the meaning given such term in Section 3.1.

“Eligible Person” means (a) any employee of the Company or an Affiliate, (b) any
individual to whom an offer of employment with the Company or an Affiliate is
made, as determined by the Committee (provided that such prospective employee
may not receive any payment or exercise any right with respect to an Award until
such person has commenced such employment), and (c) any Non-Management Director.

“Exchange Act” means the Securities Exchange Act of 1934, as amended. A
reference to any provision of the Exchange Act or rule promulgated under the
Exchange Act shall include reference to any successor provision or rule.

“Exercise Price” means (a) in the case of a Stock Option, the amount for which a
Share may be purchased upon exercise of such Stock Option, as set forth in the
applicable Award Agreement, and (b) in the case of a Stock Appreciation Right,
the per Share amount, as specified in the applicable Award Agreement, which is
subtracted from the Fair Market Value of a Share in determining the amount
payable upon exercise of such SAR.

“Fair Market Value” means, on any date, (a) the average of the high and low per
Share sales prices as reported on the New York Stock Exchange composite tape on
that date or (b) if such method is not practicable, the value of a Share as
determined by the Committee using such other method as it deems appropriate.

“Full-Value Award” means any Award other than in the form of a Stock Option or
Stock Appreciation Right and which is settled by the issuance of Shares (or at
the discretion of the Committee, settled in cash or other consideration by
reference to the value of Shares).

“Grant Date” means the date on which the Committee completes the corporate
action authorizing the grant of an Award or such later date as is determined and
specified by the Committee as part of that authorization process.

“Incentive Stock Option” or “ISO” means a Stock Option or portion thereof that
is intended to be and specifically designated as an “incentive stock option”
within the meaning of Code Section 422 and meets the requirements thereof.

“Independent Director” means a member of the Board of Directors who qualifies at
any given time as (a) an “independent director” under Section 303A of the New
York Stock Exchange Listed Company Manual, (b) an “outside director” within the
meaning of Code Section 162(m), and (c) a “non-employee director” as defined in
Rule 16b-3.

“Minimum Vesting Requirement” has the meaning given such term in Section 4.2(f).

“Net Exercise” means a Participant’s ability (if authorized by the Committee) to
exercise a Stock Option by directing the Company to deduct from the Shares
issuable upon exercise of his or her Stock Option a number of Shares having an
aggregate Fair Market Value equal to the sum of the aggregate Exercise Price
therefor plus the amount of the Participant’s tax withholding (if any),
whereupon the Company shall issue to the Participant the net remaining number of
Shares after such deduction.

“Non-Management Director” means a member of the Board of Directors who is not an
employee of the Company or an Affiliate.

“Non-Qualified Stock Option” or “NQSO” means a Stock Option or portion thereof
that is not an Incentive Stock Option.

“Other Stock-Based Award” means an Award granted to a Participant under
Section 15 of the Plan.

“Participant” means any Eligible Person who receives an Award under the Plan.

“Performance Award” means an Award that includes performance conditions as
specified by the Committee pursuant to Section 12 of the Plan.

“Performance Period” has the meaning given such term in Section 13.2.

“Plan” means the FedEx Corporation 2010 Omnibus Stock Incentive Plan, as amended
from time to time.

 

2



--------------------------------------------------------------------------------

“Qualified Performance-Based Award” means an Award that is either (a) in the
form of Restricted Shares, Restricted Stock Units or Other Stock-Based Awards,
is intended to qualify for the Section 162(m) Exemption, is made subject to
performance goals based on Qualified Performance Criteria as set forth in
Section 13.3, and is designated by the Committee as a Qualified
Performance-Based Award pursuant to Section 13 of the Plan, or (b) a Stock
Option or Stock Appreciation Right having an Exercise Price equal to or greater
than the Fair Market Value of a Share as of the Grant Date.

“Qualified Performance Criteria” means one or more of the business criteria
listed in Section 13.3 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

“Reporting Person” means an employee of the Company or an Affiliate who is
subject to the reporting requirements of Section 16(a) of the Exchange Act.

“Restricted Shares” means Shares granted to a Participant under Section 10 of
the Plan that are subject to certain restrictions and conditions and to a risk
of forfeiture.

“Restricted Stock Unit” or “RSU” means the right to acquire one Share, or
receive the equivalent amount in cash, granted to a Participant under Section 11
of the Plan, which right is subject to certain restrictions and conditions and
to a risk of forfeiture.

“Retirement” means with respect to any Participant, (a) the attainment by the
Participant of the age of 55 and the cessation of the Participant’s Service, or
(b) the Participant’s “retirement” as determined by the Committee in its sole
discretion.

“Rule 16b-3” means Rule 16b-3 under the Exchange Act.

“Section 162(m) Exemption” means the exemption from the limitation of
deductibility under Section 162(m)(4)(C) of the Code.

“Securities Act” means the Securities Act of 1933, as amended, and the rules
promulgated thereunder or any successor statute thereto.

“Service” means a Participant’s employment with the Company or an Affiliate or a
Participant’s service as a Non-Management Director, as applicable.

“Shares” means shares of Common Stock.

“Stock Appreciation Right” or “SAR” means a right granted to a Participant under
Section 9 of the Plan to receive a payment equal to the excess of the Fair
Market Value of a Share as of the date of exercise of the SAR over the Exercise
Price of the SAR.

“Stock Option” means a right granted to a Participant under Section 8 of the
Plan to purchase a specified number of Shares at a specified price during a
specified time period. A Stock Option may be an Incentive Stock Option or a
Non-Qualified Stock Option.

“Subsidiary” means any corporation or other entity of which the Company
possesses, directly or through one or more intermediaries, 50% or more of the
total combined voting power of such entity.

“Substitute Awards” means Awards granted under Section 7.6 in assumption of, or
in substitution for, outstanding awards previously granted by a company acquired
by the Company or an Affiliate.

2.2 Rules of Construction. The section and other headings contained in the Plan
are for reference purposes only and shall not affect the meaning or
interpretation of the Plan. Unless the context clearly requires otherwise:
(a) references to the plural include the singular and to the singular include
the plural; (b) the terms “includes” and “including” are not limiting; (c) the
term “or” has the inclusive meaning represented by the phrase “and/or”; and
(d) any grammatical form or variant of a term defined in the Plan shall be
construed to have a meaning corresponding to the definition of the term set
forth herein. The terms “hereof,” “hereto,” “hereunder” and similar terms in the
Plan refer to the Plan as a whole and not to any particular provision of the
Plan.

 

3



--------------------------------------------------------------------------------

Section 3. Term of the Plan

3.1 Effective Date. The Plan shall be effective as of the date on which it is
approved by the Company’s stockholders (the “Effective Date”).

3.2 Term of the Plan. Unless the Plan is earlier terminated in accordance with
the provisions hereof, no Award shall be granted under the Plan after June 30,
2020, but Awards granted on or prior to such date shall continue to be governed
by the terms and conditions of the Plan and the applicable Award Agreement
(including terms regarding amendments to or modifications of outstanding
Awards).

Section 4. Administration of the Plan

4.1 The Committee. The Plan shall be administered by the Committee. No action of
the Committee under the Plan shall be void or deemed to be without authority due
to a Committee member’s failure to qualify as an Independent Director at the
time the action was taken.

4.2 Committee Authority. Subject to the express provisions of the Plan, the
Committee shall have full and exclusive power, authority and discretion to take
any and all actions necessary, appropriate or advisable for the administration
of the Plan, including the following:

(a) Select Eligible Persons to become Participants;

(b) Grant Awards;

(c) Delegate the granting of Awards as specified in Section 4.5;

(d) Determine the type or types of Awards to be granted to each Participant and
the timing thereof;

(e) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(f) Determine the terms, conditions, restrictions and other provisions of each
Award, provided that the vesting schedule of any Award granted hereunder (other
than Awards involving an aggregate number of Shares equal to or less than 5% of
the Shares available for issuance pursuant to Awards under the Plan) shall
provide that no portion of such Award may become vested or exercisable prior to
the first anniversary of the Grant Date of such Award, subject, however, to the
provisions of Sections 4.2(i), 7.6, 13.4, 18, 19.2, 20 and 22 (the “Minimum
Vesting Requirement”);

(g) Establish performance conditions for Performance Awards and Qualified
Performance-Based Awards, and verify the level of performance attained with
respect to such performance conditions;

(h) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(i) Amend, modify, suspend, discontinue or terminate the Plan, waive any
restrictions or conditions applicable to any Award, or amend or modify the terms
and conditions of any outstanding Award;

(j) Adopt sub-plans or supplements to, or alternative versions of, the Plan as
the Committee deems necessary or desirable to comply with the laws or
regulations of or to accommodate the tax policy or custom of, foreign
jurisdictions;

(k) Establish, adopt or revise rules, guidelines and policies for the
administration of the Plan;

(l) Construe and interpret the Plan, any Award Agreement and any other documents
and instruments relating to the Plan or any Award;

(m) Correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement; and

(n) Make all other decisions and determinations and take such other actions with
respect to the Plan or any Award as the Committee may deem necessary,
appropriate or advisable for the administration of the Plan.

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee.

 

4



--------------------------------------------------------------------------------

4.3 Grants to Non-Management Directors.

(a) Awards. Notwithstanding any other provision of the Plan, including
Sections 4.1 and 4.2, any Awards made under the Plan to Non-Management Directors
shall be approved, or made in accordance with a policy or program approved, by
the Board of Directors; provided, however, (1) the Committee shall recommend
such Awards, policy or program to the Board of Directors for its approval and
(2) the Committee retains full independent authority conferred under the Plan
with respect to all other aspects of Awards to Non-Management Directors. Solely
with respect to the grant of Awards to Non-Management Directors, all rights,
powers and authorities vested in the Committee under the Plan with respect
thereto shall instead be exercised by the Board of Directors and any reference
in the Plan to the Committee shall be deemed to include a reference to the Board
of Directors.

(b) Retainers and Meeting Fees. Upon such terms and conditions as may be
established by the Board of Directors, each Non-Management Director may elect to
have all or part of his or her retainer and meeting fees paid in Shares under
the Plan.

4.4 Actions and Interpretations by the Committee. All interpretations,
decisions, determinations and actions under or with respect to the Plan shall be
within the sole discretion of the Committee, may be made at any time, and shall
be final, conclusive and binding on all persons, including Participants, persons
claiming rights from or through a Participant, and stockholders. The Committee’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.

4.5 Delegation of Authority.

(a) Subject to any applicable laws, rules or regulations (including
Section 157(c) of the Delaware General Corporation Law or any successor
provision), the Committee may, by resolution, expressly delegate to one or more
officers of the Company the authority, within specified parameters as to the
number, types and terms of Awards, to (1) designate Eligible Persons to be
recipients of Awards and (2) determine the number of such Awards to be received
by any such Participants; provided, however, that such delegation may not be
made with respect to Awards to be granted to any Non-Management Director, any
Eligible Person who is a Reporting Person or any Eligible Person who is then a
Covered Employee.

(b) The Committee may delegate to any appropriate officer or employee of the
Company or an Affiliate responsibility for performing ministerial and
administrative functions under the Plan.

(c) In the event that the Committee’s authority is delegated to any officer or
employee in accordance with Section 4.5(a) or (b), any actions undertaken by
such person in accordance with the Committee’s delegation of authority shall
have the same force and effect as if undertaken directly by the Committee, and
any reference in the Plan to the Committee shall, to the extent consistent with
the terms and limitations of such delegation, be deemed to include a reference
to such officer or employee.

4.6 Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished by any officer or employee of the Company or an Affiliate, the
Company’s independent certified public accountants, counsel or other advisors to
the Company, or any consultant, attorney, accountant or other advisor retained
by the Committee to assist in the administration of the Plan. Neither the Board
of Directors nor the Committee, nor any member of either, shall be liable for
any act, omission, interpretation, decision, construction or determination made
in good faith in connection with the Plan or any Award.

Section 5. Shares Subject to the Plan; Maximum Awards

5.1 Number of Shares. Subject to the Share counting rules set forth in
Section 5.3 and to adjustment as provided in Section 19, the aggregate number of
Shares reserved and available for issuance pursuant to Awards granted under the
Plan shall be 19,600,000, of which no more than 3,000,000 may be issued as
Full-Value Awards.

5.2 Incentive Stock Options. The maximum number of Shares that may be issued
upon exercise of Incentive Stock Options granted under the Plan shall be
19,600,000, subject to adjustment as provided in Section 19.

 

5



--------------------------------------------------------------------------------

5.3 Share Counting.

(a) The number of Shares covered by an Award, or to which an Award relates,
shall be subtracted from the Plan Share reserve as of the Grant Date.

(b) To the extent an Award is canceled, terminates, expires, is forfeited or
lapses for any reason (in whole or in part), any unissued or forfeited Shares
subject to the Award shall be added back to the Plan Share reserve and available
again for issuance pursuant to Awards granted under the Plan.

(c) Any Shares related to Awards that are settled in cash or other consideration
in lieu of Shares shall be added back to the Plan Share reserve and available
again for issuance pursuant to Awards granted under the Plan.

(d) Shares withheld or deducted from an Award by the Company to satisfy tax
withholding requirements relating to Stock Options or Stock Appreciation Rights
shall not be added back to the Plan Share reserve and shall not again be
available for issuance pursuant to Awards granted under the Plan, but Shares
withheld or deducted by the Company to satisfy tax withholding requirements
relating to Full-Value Awards shall be added back to the Plan Share reserve and
available again for issuance pursuant to Awards granted under the Plan. Shares
delivered by a Participant to the Company to satisfy tax withholding
requirements shall be treated in the same way as Shares withheld or deducted
from an Award as specified above for purposes of Share counting under this
Section 5.3(d).

(e) To the extent that the full number of Shares subject to a Stock Option or a
Share-settled Stock Appreciation Right is not issued upon exercise of such Stock
Option or Stock Appreciation Right for any reason, including by reason of a net
settlement or Net Exercise, then all Shares that were covered by the exercised
Stock Option or SAR shall not be added back to the Plan Share reserve and shall
not again be available for issuance pursuant to Awards granted under the Plan.

(f) If the Exercise Price of a Stock Option is satisfied by delivering Shares to
the Company (by either actual delivery or attestation), such Shares shall not be
added to the Plan Share reserve and shall not be available for issuance pursuant
to Awards granted under the Plan.

(g) To the extent that the full number of Shares subject to a Performance Award
or Qualified Performance-Based Award (other than a Stock Option or Stock
Appreciation Right) is not issued by reason of failure to achieve maximum
performance goals, the number of Shares not issued shall be added back to the
Plan Share reserve and shall be available again for issuance pursuant to Awards
granted under the Plan.

(h) Shares repurchased on the open market with the proceeds of a Stock Option
exercise shall not be added to the Plan Share reserve and shall not be available
for issuance pursuant to Awards granted under the Plan.

(i) Any Dividend Equivalent denominated in Shares shall be counted against the
aggregate number of Shares available for issuance pursuant to Awards under the
Plan in such amount and at such time as the Dividend Equivalent first
constitutes a commitment to issue Shares.

(j) Substitute Awards granted pursuant to Section 7.6 shall not count against
the Plan Share reserve and the Shares otherwise available for issuance under the
Plan.

5.4 Source of Shares. Shares issued under the Plan may consist, in whole or in
part, of authorized but unissued shares or treasury shares.

5.5 Fractional Shares. No fractional Shares shall be issued under or pursuant to
the Plan or any Award and the Committee shall determine, in its sole discretion,
whether cash shall be given in lieu of fractional Shares or whether such
fractional Shares shall be eliminated by rounding up or down.

5.6 Maximum Awards. Subject to adjustment as provided in Section 19:

(a) Stock Options. The maximum aggregate number of Shares subject to Stock
Options granted under the Plan to any one Participant during any fiscal year of
the Company shall be 1,000,000.

(b) SARs. The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted under the Plan to any one Participant during any fiscal year of
the Company shall be 1,000,000.

 

6



--------------------------------------------------------------------------------

(c) Restricted Shares. The maximum aggregate number of Restricted Shares granted
under the Plan to any one Participant during any fiscal year of the Company
shall be 500,000.

(d) RSUs. The maximum aggregate number of Shares underlying Awards of Restricted
Stock Units granted under the Plan to any one Participant during any fiscal year
of the Company shall be 500,000.

(e) Other Stock-Based Awards. The maximum aggregate number of Shares underlying
Other Stock-Based Awards granted under the Plan to any one Participant during
any fiscal year of the Company shall be 500,000.

(f) Performance Awards. The maximum aggregate number of Shares underlying
Performance Awards granted under the Plan to any one Participant during any
fiscal year of the Company shall be as set forth in Sections 5.6(a) – (e) above.

(g) Qualified Performance-Based Awards. The maximum aggregate number of Shares
underlying Qualified Performance-Based Awards (other than Stock Options and
Stock Appreciation Rights ) granted under the Plan to any one Participant during
any fiscal year of the Company shall be as set forth in Sections 5.6(c) –
(e) above.

Section 6. Eligibility and Participation in the Plan; Limitation on Rights of
Participants

6.1 Eligible Persons. Only Eligible Persons are eligible to be designated by the
Committee to receive Awards and become Participants under the Plan.

6.2 Participation in the Plan. The Committee shall from time to time, in its
sole and complete discretion and subject to the provisions of the Plan,
designate those Eligible Persons to whom Awards shall be granted and shall
determine the nature and amount of each Award.

6.3 No Right to Receive Award or Be Treated Uniformly.

(a) No Eligible Person or other person shall have any claim or right to receive
an Award under the Plan, and no Participant, having received an Award, shall
have any claim or right to receive a future Award.

(b) Neither the Company, its Affiliates nor the Committee has any obligation to
treat Eligible Persons or Participants uniformly under the Plan. Determinations
made under the Plan may be made by the Committee selectively among Eligible
Persons and Participants, whether or not such persons are similarly situated.

(c) The grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award or to all Awards or as are expressly set forth in the Award Agreement
relating to such Award.

6.4 No Right to Employment or Service. Neither the Plan, any Award granted under
the Plan nor any Award Agreement (a) shall be deemed to constitute an employment
contract or confer or be deemed to confer upon any Eligible Person or
Participant any right to remain employed by the Company or an Affiliate, as the
case may be, or to continue to provide services as a Non-Management Director, or
(b) interfere with or limit in any way the right of the Company or an Affiliate,
as the case may be, to terminate an Eligible Person’s or Participant’s
employment by the Company or an Affiliate or service as a Non-Management
Director for any reason at any time.

Section 7. Awards Generally

7.1 Form and Grant of Awards. The Committee shall have the authority, in its
sole discretion, to determine the type or types of Awards to be granted under
the Plan. Subject to the provisions of the Plan (including Section 21), Awards
may, in the sole discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate. Awards granted in
addition to or in tandem with other Awards, or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate, may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

 

7



--------------------------------------------------------------------------------

7.2 No Cash Consideration for the Grant of Awards. Unless otherwise determined
by the Committee and set forth in the applicable Award Agreement, Awards shall
be granted for no cash consideration or for such minimal cash consideration as
may be required by applicable law.

7.3 Award Agreements. Awards granted under the Plan shall be evidenced by an
Award Agreement that shall contain such terms, conditions, restrictions and
provisions as the Committee shall determine and that are not inconsistent with
the Plan. The Committee may, in its sole discretion, require as a condition to
any Award Agreement’s effectiveness that such Award Agreement be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance. The terms and conditions of Award Agreements need not be the same
with respect to each Participant.

7.4 Forms of Payment Under Awards. Subject to the provisions of the Plan,
payment or settlement of Awards may be made in such form or forms as the
Committee shall determine and as shall be set forth in the applicable Award
Agreement, including Shares, cash, other securities of the Company, other
Awards, any other form of property as the Committee shall determine, or any
combination thereof. Payment of Awards may be made in a single payment or
transfer, in installments, or on a deferred basis (subject to the provisions of
Section 24.10), as determined by the Committee and subject to the provisions of
the Plan.

7.5 Nontransferability of Awards; Beneficiaries.

(a) Unless otherwise determined by the Committee and set forth in the applicable
Award Agreement, no Award, nor any interest in such Award, may be sold, pledged,
assigned, exchanged, encumbered, hypothecated, gifted, transferred or disposed
of in any manner by the Participant, other than by will or by the laws of
descent and distribution. Unless otherwise determined by the Committee and set
forth in the applicable Award Agreement, all rights with respect to Awards
granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant or a duly appointed legal
guardian or legal representative of such Participant. Notwithstanding the
foregoing, the Committee shall not permit any Participant to transfer an Award
to a third party for value.

(b) Notwithstanding the provisions of Section 7.5(a), the Committee, in its sole
discretion, may provide in the terms of an Award Agreement, or in any other
manner prescribed by the Committee, that a Participant shall have the right to
designate, in the manner determined by the Committee, a beneficiary or
beneficiaries who shall be entitled to exercise any rights and to receive any
payments or distributions with respect to an Award following the Participant’s
death.

(c) A legal guardian, legal representative, beneficiary or other person claiming
any rights under the Plan from or through a Participant shall be subject to all
terms and conditions of the Plan and the relevant Award Agreement applicable to
the Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary, appropriate or advisable by
the Committee. If the Committee does not authorize the designation of a
beneficiary, or if so authorized, no beneficiary has been designated or survives
the Participant, an outstanding Award may be exercised by or shall become
payable to the legal representative of the Participant’s estate.

7.6 Substitute Awards. The Committee may grant Awards under the Plan in
assumption of, or in substitution or exchange for, stock and stock-based awards
held by employees and directors of another entity who become Eligible Persons in
connection with the acquisition (whether by purchase, merger, consolidation or
other corporate transaction) by the Company or an Affiliate of the business or
assets of the former employing entity (“Substitute Awards”). The Committee may
direct that the Substitute Awards be granted on such terms and conditions as the
Committee considers appropriate in the circumstances.

7.7 Issuance of Shares. To the extent that the Plan or any Award Agreement
provides for the issuance of Shares, the issuance may be effected on a
certificated or non-certificated basis, subject to applicable law and the
applicable rules of any stock exchange.

Section 8. Stock Options

8.1 Grant of Stock Options. The Committee may grant Stock Options to any
Eligible Person selected by the Committee. Stock Options shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Non-Qualified Stock Option or a combination thereof. Each Stock Option will be
evidenced by an Award Agreement that shall set forth the number of Shares
covered by the Stock Option, the Exercise Price, the term of the Stock Option,
the vesting schedule, and such other terms, conditions and provisions as may be
specified by the Committee consistent with the terms of the Plan.

 

8



--------------------------------------------------------------------------------

8.2 Exercise Price. The Exercise Price of a Stock Option shall be determined by
the Committee, provided that the Exercise Price of a Stock Option (other than a
Stock Option issued as a Substitute Award) shall not be less than 100% of the
Fair Market Value of a Share on the Grant Date.

8.3 Exercise Term. The Committee shall determine the period during which a Stock
Option may be exercised, provided that no Stock Option shall be exercisable for
more than ten years from the Grant Date of such Stock Option.

8.4 Time and Conditions of Exercise. The Committee shall establish the time or
times at which a Stock Option may be exercised in whole or in part, subject to
Section 8.3 and the Minimum Vesting Requirement. The Committee also shall
determine the performance or other conditions, if any, that must be satisfied
before all or part of a Stock Option may be exercised.

8.5 Incentive Stock Options.

(a) Eligibility. Incentive Stock Options may be granted only to employees of
(1) the Company or (2) an Affiliate that is a “subsidiary corporation” within
the meaning of Code Section 424(f).

(b) Annual Limit. To the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under the Plan and any
other stock option plan of the Company) exceeds $100,000 or, if different, the
maximum limitation in effect at the time of grant under the Code (the Fair
Market Value being determined as of the Grant Date for the ISO), such portion in
excess of $100,000 shall be treated as a Non-Qualified Stock Option.

(c) Code Section 422. The terms of any Incentive Stock Option granted under the
Plan shall comply in all respects with the provisions of Code Section 422. Any
Stock Option or portion thereof that is designated as an ISO that for any reason
fails to meet the requirements of an ISO shall be treated as a Non-Qualified
Stock Option.

(d) Disqualifying Dispositions. If Shares acquired upon exercise of an Incentive
Stock Option are disposed of within two years following the Grant Date of the
ISO or one year following the transfer of such Shares to the Participant upon
exercise, the Participant shall, promptly following such disposition, notify the
Company in writing of the date and terms of such disposition and provide such
other information regarding the disposition as the Company may reasonably
require.

8.6 No Reloads. Award Agreements for Stock Options shall not contain any
provision entitling a Participant to the automatic grant of additional Stock
Options in connection with the exercise of the original Stock Option.

8.7 Exercise Procedures. Stock Options may be exercised by Participants in
accordance with such rules and procedures as may be established by the
Committee.

8.8 Payment of Exercise Price. The full Exercise Price of a Stock Option shall
be payable in cash at the time the Stock Option is exercised (including payment
through a “cashless exercise” arrangement), together with any applicable
withholding taxes. The Committee, in its sole discretion, may provide in an
Award Agreement or otherwise (subject to such terms, conditions, provisions and
restrictions set forth therein) that: (a) payment of all or any part of the
aggregate Exercise Price of a Stock Option may be made by tendering (actually or
by attestation) Shares already owned by the Participant; or (b) the Stock Option
may be exercised through a Net Exercise procedure.

Section 9. Stock Appreciation Rights

9.1 Grant of SARs. The Committee may grant Stock Appreciation Rights to any
Eligible Person selected by the Committee. An SAR may be granted in tandem with
a Stock Option or alone (“freestanding”). Each SAR will be evidenced by an Award
Agreement that shall set forth the number of Shares covered by the SAR, the
Exercise Price, the term of the SAR, the vesting schedule, and such other terms,
conditions and provisions as may be specified by the Committee consistent with
the terms of the Plan.

 

9



--------------------------------------------------------------------------------

9.2 Freestanding SARs.

(a) Exercise Price. The Exercise Price of a freestanding Stock Appreciation
Right shall be determined by the Committee, provided that the Exercise Price of
a freestanding SAR (other than a freestanding SAR issued as a Substitute Award)
shall not be less than 100% of the Fair Market Value of a Share on the Grant
Date.

(b) Exercise Term. The Committee shall determine the period during which a
freestanding Stock Appreciation Right may be exercised, provided that no
freestanding SAR shall be exercisable for more than ten years from the Grant
Date of such SAR.

(c) Time and Conditions of Exercise. The Committee shall determine the time or
times at which a freestanding SAR may be exercised in whole or in part, subject
to Section 9.2(b) and the Minimum Vesting Requirement. The Committee also shall
determine the performance or other conditions, if any, that must be satisfied
before all or part of a freestanding SAR may be exercised.

9.3 Tandem Stock Options/SARs. A Stock Appreciation Right may be granted in
tandem with a Stock Option, either at the time of grant or at any time
thereafter during the term of the Stock Option. A tandem Stock Option/SAR will
entitle the Participant to elect, as to all or any portion of the number of
Shares subject to the Award, to exercise either the Stock Option or the SAR,
resulting in the reduction of the corresponding number of Shares subject to the
right so exercised as well as the tandem right not so exercised. An SAR granted
in tandem with a Stock Option shall have an Exercise Price equal to the Exercise
Price of the Stock Option, will be vested and exercisable at the same time or
times that a related Stock Option is vested and exercisable, and will expire no
later than the time at which the related Stock Option expires.

9.4 Payment of SARs. Upon the exercise of a Stock Appreciation Right, the
Participant shall be entitled to receive an amount determined by multiplying
(a) the excess of the Fair Market Value of a Share on the date of exercise over
the Exercise Price by (b) the number of Shares with respect to which the SAR is
exercised. The payment upon exercise of an SAR may be in cash, Shares valued at
their Fair Market Value on the date of exercise, any other form of
consideration, or some combination thereof, as determined by the Committee and
set forth in the applicable Award Agreement, and shall be subject to any
applicable withholding taxes.

Section 10. Restricted Shares

10.1 Grant of Restricted Shares. The Committee may grant Restricted Shares to
any Eligible Person selected by the Committee, in such amounts as shall be
determined by the Committee. Each grant of Restricted Shares will be evidenced
by an Award Agreement that shall set forth the number of Restricted Shares
covered by the Award and the terms, conditions, restrictions and other
provisions applicable to the Restricted Shares as may be specified by the
Committee consistent with the terms of the Plan.

10.2 Restrictions and Lapse of Restrictions. Restricted Shares shall be subject
to such restrictions on transferability, risk of forfeiture and other
restrictions as the Committee may impose. Subject to the Minimum Vesting
Requirement, these restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, upon the satisfaction of
performance goals or continued Service requirements, or otherwise, as determined
by the Committee and set forth in the applicable Award Agreement. If the vesting
requirements applicable to all or any part of an Award of Restricted Shares
shall not be satisfied, the Restricted Shares with respect to which such
requirements are not satisfied shall be returned to the Company.

10.3 Issuance of Restricted Shares. Restricted Shares shall be delivered to the
Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or if required by the Committee, a custodian or
escrow agent (including the Company or its designee) designated by the
Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing the Restricted Shares are
registered in the name of the Participant, such certificates may, if the
Committee so determines, bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Restricted Shares.

 

10



--------------------------------------------------------------------------------

10.4 Additional Shares Received With Respect to Restricted Shares. Any Shares or
other securities of the Company received by a Participant as a stock dividend
on, or in connection with a stock split or combination, share exchange,
reorganization, recapitalization, merger, consolidation or otherwise with
respect to, Restricted Shares shall have the same status, be subject to the same
restrictions and, if such Restricted Shares are represented by a certificate,
bear the same legend, if any, as such Restricted Shares.

10.5 Rights with Respect to Shares. Unless otherwise determined by the Committee
and set forth in the applicable Award Agreement, a Participant who receives an
Award of Restricted Shares shall have all rights of ownership with respect to
such Restricted Shares, including the right to vote such Shares and to receive
any dividends or other distributions paid or made with respect thereto, subject,
however, to the provisions of the Plan, the applicable Award Agreement and, if
such Restricted Shares are represented by a certificate, any legend on the
certificate for such Shares.

Section 11. Restricted Stock Units

11.1 Grant of RSUs. The Committee may grant Restricted Stock Units to any
Eligible Person selected by the Committee, in such amounts as shall be
determined by the Committee. Each grant of RSUs will be evidenced by an Award
Agreement that shall set forth the number of RSUs covered by the Award and the
terms, conditions, restrictions and other provisions applicable to the RSUs as
may be specified by the Committee consistent with the terms of the Plan.

11.2 Restrictions and Lapse of Restrictions. Restricted Stock Units shall be
subject to such restrictions on transferability, risk of forfeiture and other
restrictions as the Committee may impose. Subject to the Minimum Vesting
Requirement, these restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, upon the satisfaction of
performance goals or continued Service requirements, or otherwise, as determined
by the Committee and set forth in the applicable Award Agreement.

11.3 Settlement of RSUs. Restricted Stock Units shall become payable to a
Participant at the time or times set forth in the Award Agreement, which may be
upon or following the vesting of the Award (subject to the provisions of
Section 24.10). RSUs may be paid in cash, Shares or a combination thereof, as
determined by the Committee and set forth in the applicable Award Agreement,
subject to any applicable withholding taxes.

11.4 No Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to an Award of Restricted Stock Units until such time
as Shares are paid and delivered to the Participant in settlement of the RSUs
pursuant to the terms of the Award Agreement.

Section 12. Performance Awards

12.1 Grant of Performance Awards. The Committee may specify that any Award
granted under the Plan shall constitute a Performance Award by conditioning the
right of a Participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee shall have the complete discretion
to determine the number of Performance Awards granted to each Participant,
subject to the provisions of Section 5.6, and to designate the terms, conditions
and provisions of such Performance Awards (subject to the Minimum Vesting
Requirement). Each Performance Award will be evidenced by an Award Agreement
that shall set forth the terms, conditions and other provisions applicable to
the Performance Award as may be specified by the Committee consistent with the
terms of the Plan.

12.2 Performance Goals. The Committee may use such business criteria and other
performance measures as it may deem appropriate in establishing any performance
conditions for Performance Awards, and may reserve the right to exercise its
discretion to reduce or increase the amounts payable under any Performance
Award, provided that (a) such discretion shall be limited as provided in
Section 13.6 with respect to Qualified Performance-Based Awards and (b) no
discretion to reduce or increase the amounts payable (except pursuant to the
provisions of Section 19) shall be reserved unless such reservation of
discretion is expressly stated by the Committee at the time it acts to authorize
or approve the grant of such Performance Award.

 

11



--------------------------------------------------------------------------------

Section 13. Qualified Performance-Based Awards

13.1 Stock Options and SARs. The provisions of the Plan are intended to ensure
that all Stock Options and Stock Appreciation Rights granted hereunder to any
Covered Employee shall qualify for the Section 162(m) Exemption.

13.2 Other Awards. When granting any Award under the Plan other than a Stock
Option or Stock Appreciation Right, the Committee may designate such Award as a
Qualified Performance-Based Award, based upon a determination that the
Participant is or may be a Covered Employee with respect to such Award, and the
Committee wishes such Award to qualify for the Section 162(m) Exemption. If an
Award is so designated, the Committee shall establish objective performance
goals for such Award no later than the earlier of (a) the date 90 days after the
commencement of the period of service to which the performance goal or goals
relate as determined by the Committee in its sole discretion (the “Performance
Period”) and (b) the date on which 25% of such Performance Period has elapsed
and, in any event, at a time when the outcome of the performance goals remains
substantially uncertain. The Committee may establish different Performance
Periods for different Participants, and the Committee may establish concurrent
or overlapping Performance Periods.

13.3 Qualified Performance Criteria. Performance goals for Qualified
Performance-Based Awards shall be based on one or more of the following
Qualified Performance Criteria for the Company, on a consolidated basis or for a
specified Affiliate or other business unit of the Company, or a division,
region, department or function within the Company or an Affiliate:

(a) Revenues (net or gross);

(b) Profit (including net profit, pre-tax profit, gross profit, operating
profit, economic profit, profit margins or other corporate profit measures);

(c) Earnings (including earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, earnings per share (basic or
diluted) or other corporate earnings measures);

(d) Income (including net income (before or after taxes), operating income or
other corporate income measures);

(e) Cash (including cash flow, free cash flow, operating cash flow, net cash
provided by operations, cash flow in excess of cost of capital or other cash
measures);

(f) Return measures (including return on assets (gross or net), return on
equity, return on income, return on invested capital, return on operating
capital, return on sales, and cash flow return on assets, capital, investments,
equity or sales);

(g) Operating margin or profit margin;

(h) Contribution margin by business segment;

(i) Share price or performance;

(j) Total stockholder return;

(k) Economic value increased;

(l) Volume growth;

(m) Package yields;

(n) Expenses (including expense management, expense ratio, expense efficiency
ratios, expense reduction measures or other expense measures);

(o) Operating efficiency or productivity measures or ratios;

(p) Dividend payout levels;

(q) Internal rate of return or increase in net present value; and

(r) Strategic business criteria consisting of one or more goals regarding, among
other things, acquisitions and divestitures, successfully integrating
acquisitions, customer satisfaction, employee satisfaction, safety standards,
strategic plan development and implementation, agency ratings of financial
strength, completion of financing transactions and new product development.

 

12



--------------------------------------------------------------------------------

Performance goals with respect to the foregoing Qualified Performance Criteria
may be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, and may be measured relative to the
performance of one or more specified companies, or a published or special index,
or a stock market index, as the Committee deems appropriate. Performance goals
need not be based on audited financial results.

13.4 Performance Goals. Each Qualified Performance-Based Award (other than a
Stock Option or Stock Appreciation Right) shall be earned, vested and payable
(as applicable) only upon the achievement of the performance goals established
by the Committee based upon one or more Qualified Performance Criteria, together
with the satisfaction of any other conditions, such as continued Service, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide in the applicable Award Agreement, either at the time of grant or by
amendment thereafter, that achievement of such performance goals will be waived,
in whole or in part, upon (a) the termination of employment of a Participant by
reason of death or Disability, or (b) the occurrence of a Change of Control.
Performance Periods established by the Committee for any Qualified
Performance-Based Award may be as short as one year and may be any longer
period.

13.5 Calculation of Performance Goals. The Committee may provide in any
Qualified Performance-Based Award, at the time the performance goals are
established, that any evaluation of performance shall exclude or otherwise
objectively adjust for any specified event that occurs during a Performance
Period, including the following: (a) asset write-downs or impairment charges;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles or other laws or provisions affecting reported
results; (d) accruals and charges for reorganization and restructuring programs;
(e) acquisitions or divestitures; (f) foreign exchange gains and losses;
(g) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification Topic 225.20, “Income
Statement — Extraordinary and Unusual Items”; and (h) extraordinary nonrecurring
items as described in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.

13.6 Certification of Performance Goals. After the completion of the applicable
Performance Period, the Committee shall certify in writing the extent to which
any performance goals and any other material conditions relating to a Qualified
Performance-Based Award (other than a Stock Option or Stock Appreciation Right)
have been satisfied, and the amount payable as a result thereof, prior to
payment, settlement or vesting of such Award. Except as specifically provided in
Section 13.4, no Qualified Performance-Based Award held by a Covered Employee or
by an employee who in the reasonable judgment of the Committee may be a Covered
Employee on the date of payment, may be amended, nor may the Committee exercise
any discretionary authority it may otherwise have under the Plan with respect to
a Qualified Performance-Based Award, in any manner to waive the achievement of
the applicable performance goals based on Qualified Performance Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption. Subject to the provisions of
Section 12.2, the Committee may, however, exercise negative discretion to
determine that the portion of a Qualified Performance-Based Award actually
earned, vested or payable (as applicable) shall be less than the portion that
would be earned, vested or payable based solely upon application of the
applicable performance goals.

13.7 Award Limits. Section 5.6 sets forth the maximum number of Shares that may
be granted to any one Participant during any fiscal year of the Company in
designated forms of Awards.

Section 14. Dividend Equivalents

14.1 Grant of Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be established by the Committee and
set forth in the applicable Award Agreement. Dividend Equivalents shall entitle
the Participant to receive payments equal to dividends paid on outstanding
Shares with respect to all or a portion of the number of Shares subject to a
Full-Value Award, as determined by the Committee. The Committee may provide that
Dividend Equivalents be paid or distributed when accrued or be deemed to have
been reinvested in additional Shares, or otherwise reinvested; provided,
however, that with respect to Dividend Equivalents payable on Performance
Awards, such Dividend Equivalents may be earned but shall not be paid until
payment or settlement of the underlying Performance Award.

 

13



--------------------------------------------------------------------------------

14.2 Options and SARs. Dividend Equivalents shall not be granted with respect to
Stock Options or Stock Appreciation Rights.

Section 15. Other Stock-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to
Shares, as deemed by the Committee to be consistent with the purposes of the
Plan, including Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, Shares issued to Non-Management Directors pursuant
to the provisions of Section 4.3(b), Shares issued in lieu of other rights to
cash compensation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, purchase rights for Shares and Awards
valued by reference to the book value of Shares or the value of securities of or
the performance of specified Affiliates. The Committee shall determine the terms
and conditions of such Other Stock-Based Awards (any Other Stock-Based Award
that includes continued Service requirements shall be subject to the Minimum
Vesting Requirement), which shall be set forth in the applicable Award
Agreement.

Section 16. Tax Withholding

16.1 Tax Withholding. The Company and its Affiliates shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company or an Affiliate, an amount sufficient to satisfy any federal, state,
local or other taxes of any kind, domestic or foreign, required by any
applicable law, rule or regulation to be withheld with respect to any grant,
exercise, lapse of restriction, vesting, distribution, payment or other taxable
event involving an Award or the Plan, and take such other action as the
Committee may deem necessary, appropriate or advisable to enable the Company or
an Affiliate to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. With respect to withholding
required upon any taxable event under the Plan, the Committee may, at the time
the Award is granted or thereafter, require or permit that any such withholding
requirement be satisfied, in whole or in part, by delivery of, or withholding
from the Award, Shares having a Fair Market Value on the date of withholding
equal to the minimum amount (and not any greater amount) required to be withheld
for tax purposes, all in accordance with such procedures as the Committee
establishes. All such elections shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

16.2 Company Not Liable. Neither the Company, any Affiliate, the Board of
Directors, nor the Committee shall be liable to any Participant or any other
person as to any tax consequences expected, but not realized, by any Participant
or other person due to the grant, exercise, lapse of restriction, vesting,
distribution, payment or other taxable event involving any Award. Although the
Company and its Affiliates may endeavor to (a) qualify an Award for favorable
tax treatment in a jurisdiction or (b) avoid adverse tax treatment for an Award,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment.

Section 17. Compliance with Laws

17.1 Compliance with Laws. The Plan, all Awards (including the grant, exercise,
payment and settlement thereof), and the issuance of Shares hereunder shall be
subject to all applicable laws, rules and regulations, domestic or foreign, and
to such approvals by any governmental agencies or securities exchange or similar
entity as may be required. Notwithstanding any other provision of the Plan or
the provisions of any Award Agreement, the Company shall have no obligation to
issue or deliver any Shares under the Plan or make any other payment or
distribution of benefits under the Plan unless such issuance, delivery, payment
or distribution would comply with all applicable laws, rules and regulations
(including the Securities Act and the laws of any state or foreign jurisdiction)
and the applicable requirements of any securities exchange or similar entity.
The Company may require any Participant to make such representations and
warranties, furnish such information, take such action and comply with and be
subject to such conditions as may be necessary, appropriate or advisable to
comply with the foregoing.

17.2 No Obligation to Register Shares. The Company shall be under no obligation
to register for offering or resale or to qualify for exemption under the
Securities Act, or to register or qualify under the laws of any state or foreign
jurisdiction, any Shares, security or interest in a security payable, issuable
or deliverable under, or created by, the Plan, or to continue in effect any such
registrations or qualifications if made.

 

14



--------------------------------------------------------------------------------

17.3 Stock Trading Restrictions. All Shares issuable under the Plan are subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal, state or foreign securities laws,
rules and regulations and the rules of any securities exchange or similar
entity. The Committee may place legends on any certificate evidencing Shares or
issue instructions to the transfer agent to reference restrictions applicable to
the Shares.

Section 18. Rights After Termination of Service; Acceleration For Other Reasons

18.1 Death. Unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, if a Participant’s Service terminates by reason of
his or her death:

(a) All of that Participant’s outstanding Stock Options and Stock Appreciation
Rights that are not Performance Awards shall become fully exercisable and may
thereafter be exercised in full by the legal representative of the Participant’s
estate or by the beneficiary, if any, designated by the Participant pursuant to
the provisions of Section 7.5(b), for a period of twelve months from the date of
the Participant’s death or until the expiration of the stated period of the
Stock Option or SAR, whichever period is shorter (to the extent that the
provisions of this Section 18.1(a) cause Incentive Stock Options to fail to
comply with the provisions of Code Section 422, such Stock Options shall be
deemed to be Non-Qualified Stock Options); and

(b) All vesting restrictions and conditions on that Participant’s outstanding
Restricted Shares that are not Performance Awards or Qualified Performance-Based
Awards shall immediately lapse and such Restricted Shares shall be fully vested.

The applicable Award Agreement shall set forth the treatment of a Participant’s
outstanding Restricted Stock Units, Performance Awards, Qualified
Performance-Based Awards (other than Stock Options and SARs) and Other
Stock-Based Awards upon a Participant’s termination of Service by reason of his
or her death.

18.2 Disability. Unless otherwise determined by the Committee and set forth in
the applicable Award Agreement, if a Participant’s Service terminates by reason
of his or her Disability:

(a) All of that Participant’s outstanding Stock Options and Stock Appreciation
Rights that are not Performance Awards shall become fully exercisable and may
thereafter be exercised in full for a period of twenty-four months from the date
of such termination of Service or the stated period of the Stock Option or SAR,
whichever period is the shorter; provided, however, that if the Participant dies
within a period of twenty-four months after such termination of Service, any
outstanding Stock Option or SAR may thereafter be exercised by the legal
representative of the Participant’s estate or by the beneficiary, if any,
designated by the Participant pursuant to the provisions of Section 7.5(b), for
a period of twelve months from the date of the Participant’s death or until the
expiration of the stated period of the Stock Option or SAR, whichever period is
the shorter (to the extent that the provisions of this Section 18.2(a) cause
Incentive Stock Options to fail to comply with the provisions of Code
Section 422, such Stock Options shall be deemed to be Non-Qualified Stock
Options); and

(b) All vesting restrictions and conditions on that Participant’s outstanding
Restricted Shares that are not Performance Awards or Qualified Performance-Based
Awards shall immediately lapse and such Restricted Shares shall be fully vested.

Any rights of a Participant following his or her termination of Service by
reason of Disability with respect to his or her outstanding Restricted Stock
Units, Performance Awards, Qualified Performance-Based Awards (other than Stock
Options and SARs) and Other Stock-Based Awards shall be set forth in the
applicable Award Agreement.

18.3 Retirement. Unless otherwise determined by the Committee and set forth in
the applicable Award Agreement, if a Participant’s Service terminates by reason
of his or her Retirement:

(a) The Participant’s outstanding Stock Options and Stock Appreciation Rights
that are not Performance Awards will cease vesting but, solely to the extent
exercisable at the time of the Participant’s Retirement, may thereafter be
exercised until the expiration of the stated period of the Stock Option or SAR;

 

15



--------------------------------------------------------------------------------

provided, however, that if the Participant dies after such termination of
Service, any unexercised Stock Option or SAR may thereafter be exercised by the
legal representative of the Participant’s estate or by the beneficiary, if any,
designated by the Participant pursuant to the provisions of Section 7.5(b), for
a period of twelve months from the date of the Participant’s death or until the
expiration of the stated period of the Stock Option or SAR, whichever period is
the shorter (to the extent that the provisions of this Section 18.3(a) cause
Incentive Stock Options to fail to comply with the provisions of Code
Section 422, such Stock Options shall be deemed to be Non-Qualified Stock
Options);

(b) If the Participant has attained the age of 60 at the time of his or her
Retirement, all vesting restrictions and conditions on that Participant’s
outstanding Restricted Shares that are not Performance Awards or Qualified
Performance-Based Awards shall immediately lapse and such Restricted Shares
shall be fully vested; and

(c) If the Participant has not yet attained the age of 60 at the time of his or
her Retirement, that Participant’s outstanding Restricted Shares that are not
Performance Awards or Qualified Performance-Based Awards shall not be forfeited,
but all time-based vesting conditions and restrictions on such Restricted Shares
shall continue in accordance with their terms, or until the Participant’s death
or Disability, in which case the provisions of Section 18.1 or Section 18.2, as
applicable, shall apply.

Any rights of a Participant following his or her Retirement with respect to
outstanding Restricted Stock Units, Performance Awards, Qualified
Performance-Based Awards (other than Stock Options and SARs) and Other
Stock-Based Awards shall be set forth in the applicable Award Agreement.

18.4 Other. Unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, if a Participant’s Service terminates for any reason
other than death, Disability or Retirement, the Participant’s Awards shall
thereupon terminate and be forfeited.

18.5 Transfer; Leave of Absence.

(a) Transfer. For purposes of the Plan, a transfer of an employee Participant
from the Company to an Affiliate, or vice versa, or from one Affiliate to
another shall not be deemed a termination of Service by the Participant.

(b) Leave of Absence. Unless otherwise determined by the Committee, a leave of
absence by an employee Participant, duly authorized in writing by the Company or
an Affiliate, shall not be deemed a termination of Service by the Participant
for purposes of the Plan.

18.6 Acceleration For Any Other Reason. Regardless of whether an event has
occurred as described in Sections 18.1, 18.2 and 18.3 above, and subject to the
provisions of Section 13 with respect to Qualified Performance-Based Awards, the
Committee may in its sole discretion at any time determine that all or a portion
of a Participant’s Stock Options, Stock Appreciation Rights and other Awards in
the nature of rights that may be exercised shall become fully or partially
exercisable, that all or a part of any time-based or Service-based vesting
conditions on all or a portion of any outstanding Awards shall lapse, or that
any performance-based conditions with respect to any Awards shall be deemed to
be wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, determine. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 18.6. Notwithstanding any other provision of
the Plan, including this Section 18.6, the Committee may not accelerate the
payment of any Award if such acceleration would fail to comply with Code
Section 409A(a)(3).

Section 19. Adjustments for Changes in Capitalization

19.1 Mandatory Adjustments. In the event of an “equity restructuring” (as such
term is defined in Financial Accounting Standards Board Accounting Standards
Codification Topic 718, “Compensation — Stock Compensation”), including any
stock dividend, stock split, spin-off, rights offering, or large nonrecurring
cash dividend, the authorization limits under Sections 5.1, 5.2 and 5.6 shall be
adjusted proportionately, and the Committee shall make such adjustments to the
Plan and outstanding Awards as it deems necessary or appropriate, in its sole
discretion, to prevent dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, including: (a) adjustment of the
number and kind of shares or securities that may be issued under the Plan;
(b) adjustment of the number and kind of shares or securities subject to
outstanding Awards; (c) adjustment of

 

16



--------------------------------------------------------------------------------

the Exercise Price of outstanding Stock Options and Stock Appreciation Rights or
the measure to be used to determine the amount of the benefit payable on an
Award; (d) adjustment to market price-based performance goals or performance
goals set on a per-Share basis; and (e) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Stock Options or SARs to the extent that
it causes such Stock Options or SARs to provide for a deferral of compensation
subject to Code Section 409A. Without limiting the foregoing, in the event of a
subdivision of the outstanding Common Stock (a stock split), a dividend payable
in Shares, or a combination or consolidation of the outstanding Common Stock
into a lesser number of Shares, the authorization limits under Sections 5.1, 5.2
and 5.6 shall automatically be adjusted proportionately, and the Shares then
subject to each outstanding Award shall automatically, without the necessity for
any additional action by the Committee, be adjusted proportionately without any
change in the aggregate Exercise Price therefor.

19.2 Discretionary Adjustments. Upon the occurrence or in anticipation of any
share combination, exchange or reclassification, recapitalization, merger,
consolidation or other corporate reorganization affecting the Common Stock, or
any transaction described in Section 19.1, in addition to any of the actions
described in Section 19.1, the Committee may, in its sole discretion, provide:
(a) that Awards will be settled in cash rather than Shares; (b) that Awards will
become immediately vested and exercisable and will expire after a designated
period of time to the extent not then exercised; (c) that Awards will be
equitably converted, adjusted or substituted in connection with such
transaction; (d) that outstanding Awards may be settled by payment in cash or
cash equivalents equal to the excess of the Fair Market Value of the underlying
Shares as of a specified date associated with the transaction, over the Exercise
Price of the Award; (e) that performance targets and Performance Periods for
Performance Awards and Qualified Performance-Based Awards will be modified,
consistent with Code Section 162(m) where applicable; or (f) any combination of
the foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

19.3 No Fractional Shares, etc.. After giving effect to any adjustment pursuant
to the provisions of this Section 19, the number of Shares subject to any Award
denominated in whole Shares shall always be a whole number, unless otherwise
determined by the Committee. Any discretionary adjustments made pursuant to the
provisions of this Section 19 shall be subject to the provisions of Section 22.
To the extent any adjustments made pursuant to this Section 19 cause Incentive
Stock Options to cease to qualify as Incentive Stock Options, such Stock Options
shall be deemed to be Non-Qualified Stock Options.

Section 20. Change of Control

20.1 Definition. For purposes of the Plan, the term “Change of Control” means
the occurrence of any of the following on or after the Effective Date:

(a) Any “person” (as such term is used in Sections 13(d) and 14 of the Exchange
Act), other than (1) the Company, (2) any subsidiary of the Company, (3) any
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any subsidiary of the Company, (4) any underwriter temporarily
holding securities of the Company pursuant to an offering of such securities or
(5) any person in connection with a transaction described in clauses (1),
(2) and (3) of Section 20.1(b) below, becomes the “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 30% or more of the total voting power of the Company’s then
outstanding voting securities, unless such securities (or, if applicable,
securities that are being converted into voting securities) are acquired
directly from the Company in a transaction approved by a majority of the
Incumbent Board (as defined in Section 20.1(d) below).

(b) The consummation of a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued, or the sale or
other disposition, in one transaction or a series of transactions, of all or
substantially all of the assets of the Company (a “Corporate Transaction”),
unless:

(1) the stockholders of the Company immediately before such Corporate
Transaction will own, directly or indirectly, immediately following such
Corporate Transaction, at least 60% of the total voting power of the outstanding
voting securities of the corporation or other entity resulting from such
Corporate Transaction (including a corporation or other entity that acquires all
or substantially all of the Company’s assets, the “Surviving Company”) or the
ultimate parent company thereof in substantially the same proportion as their
ownership of the voting securities of the Company immediately before such
Corporate Transaction;

 

17



--------------------------------------------------------------------------------

(2) the individuals who were members of the Board of Directors immediately prior
to the execution of the agreement providing for such Corporate Transaction
constitute a majority of the members of the board of directors or equivalent
governing body of the Surviving Company or the ultimate parent company thereof;
and

(3) no person, other than (A) the Company, (B) any subsidiary of the Company,
(C) any employee benefit plan (or a trust forming a part thereof) maintained by
the Company or any subsidiary of the Company, (D) the Surviving Company, (E) any
subsidiary or parent company of the Surviving Company, or (F) any person who,
immediately prior to such Corporate Transaction, was the beneficial owner of
securities of the Company representing 30% or more of the total voting power of
the Company’s then outstanding voting securities, is the beneficial owner of 30%
or more of the total voting power of the then outstanding voting securities of
the Surviving Company or the ultimate parent company thereof.

(c) The stockholders of the Company approve a complete liquidation or
dissolution of the Company.

(d) Directors who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”), cease to constitute at least a majority of the Board of
Directors (or, in the event of any merger, consolidation or reorganization the
principal purpose of which is to change the Company’s state of incorporation,
form a holding company or effect a similar reorganization as to form, the board
of directors of such surviving company or its ultimate parent company);
provided, however, that any individual becoming a member of the Board of
Directors subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened proxy contest relating to the election
of directors.

Notwithstanding the foregoing, a Change of Control will not be deemed to occur
solely because any person (a “Subject Person”) becomes the beneficial owner of
more than the permitted amount of the outstanding voting securities of the
Company as a result of the acquisition of voting securities by the Company
which, by reducing the number of voting securities outstanding, increases the
proportional number of voting securities beneficially owned by the Subject
Person, provided, that if a Change of Control would occur (but for the operation
of this sentence) as a result of the acquisition of voting securities by the
Company, and after such acquisition by the Company, the Subject Person becomes
the beneficial owner of any additional voting securities that increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person to 30% or more of the total voting power, then a Change of
Control will have occurred.

20.2 Effect of Change of Control. Notwithstanding any other provision of the
Plan, unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, the provisions of this Section 20.2 shall apply to
the types of Awards specified in subsections (a) and (b) below in the event of a
Change of Control.

(a) Stock Options and SARs. In the event of a Change of Control, all outstanding
Stock Options and Stock Appreciation Rights that are not Performance Awards
shall become fully vested and immediately exercisable. To the extent that the
provisions of this Section 20.2(a) cause Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Stock Options
shall be deemed to be Non-Qualified Stock Options.

(b) Restricted Shares. In the event of a Change of Control as described in
Section 20.1(b), as shall be determined by the Committee: (1) any outstanding
and unvested Restricted Shares that are not Performance Awards or Qualified
Performance-Based Awards shall be canceled and the Company shall make a cash
payment to those Participants in an amount equal to the highest price per Share
received by the holders of Common Stock in connection with such Change of
Control multiplied by the number of such unvested Restricted Shares then held by
such Participant, with any non-cash consideration to be valued in good faith by
the Committee; or (2) all vesting restrictions and conditions with respect to
all outstanding Restricted Shares that are not Performance Awards or Qualified
Performance-Based Awards shall immediately lapse and such Restricted Shares
shall be fully vested. In the event of a Change of Control as described in
Section 20.1(a), (c) or (d), all vesting restrictions and conditions with
respect to all outstanding Restricted Shares that are not Performance Awards or
Qualified Performance-Based Awards shall immediately lapse and such Restricted
Shares shall be fully vested.

 

18



--------------------------------------------------------------------------------

(c) Other Awards. Any rights of a Participant in connection with a Change of
Control with respect to Restricted Stock Units, Performance Awards, Qualified
Performance-Based Awards (other than Stock Options and Stock Appreciation
Rights) and Other Stock-Based Awards shall be set forth in the applicable Award
Agreement.

20.3 Excise Taxes. In the event that any acceleration of vesting pursuant to an
Award and any other payment or benefit received or to be received by a
Participant under the Plan in connection with a Change of Control would subject
a Participant to any excise tax pursuant to Code Section 4999 (which excise tax
would be the Participant’s obligation) due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Code Section 280G, the Participant may elect, in his or her sole
discretion, to reduce the amount of any acceleration of vesting, payment or
benefit called for under an Award in order to avoid such characterization.

Section 21. Repricing Prohibited

Except as contemplated by the provisions of Section 19, outstanding Stock
Options and Stock Appreciation Rights will not be “repriced” for any reason
without the prior approval of the Company’s stockholders. For purposes of the
Plan, a “repricing” means lowering the Exercise Price of an outstanding Stock
Option or SAR or any other action that has the same effect or is treated as a
repricing under generally accepted accounting principles, and includes a tandem
cancellation of a Stock Option or SAR at a time when its Exercise Price exceeds
the fair market value of the underlying Common Stock and exchange for another
Stock Option, SAR, other Award, other equity security or a cash payment.

Section 22. Amendment and Termination

22.1 Amendment or Termination of the Plan. The Board of Directors or the
Committee may amend, modify, suspend, discontinue or terminate the Plan or any
portion of the Plan at any time; provided, however, any amendment or
modification that (a) increases the total number of Shares available for
issuance pursuant to Awards granted under the Plan (except as contemplated by
the provisions of Section 19), (b) deletes or limits the provision of Section 21
(repricing prohibition), or (c) requires the approval of the Company’s
stockholders pursuant to any applicable law, regulation or securities exchange
rule or listing requirement, shall be subject to approval by the Company’s
stockholders. Subject to the provisions of Section 22.3, no amendment,
modification, suspension, discontinuance or termination of the Plan shall impair
the rights of any Participant under any Award previously granted under the Plan
without such Participant’s consent, provided that such consent shall not be
required with respect to any Plan amendment, modification or other such action
if the Committee determines in its sole discretion that such amendment,
modification or other such action is not reasonably likely to significantly
reduce or diminish the benefits provided to the Participant under such Award.

22.2 Awards Previously Granted. The Committee may waive any conditions or
restrictions under, amend or modify the terms and conditions of, or cancel or
terminate any outstanding Award at any time and from time to time; provided,
however, subject to the provisions of Section 22.3 and the provisions of the
applicable Award Agreement, no such amendment, modification, cancellation or
termination shall impair the rights of a Participant under an Award without such
Participant’s consent, provided that such consent shall not be required with
respect to any amendment, modification or other such action if the Committee
determines in its sole discretion that such amendment, modification or other
such action is not reasonably likely to significantly reduce or diminish the
benefits provided to the Participant under such Award.

22.3 Compliance Amendments. Notwithstanding any other provision of the Plan or
any Award Agreement to the contrary, the Committee may, in its sole discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable in order for the Company, the Plan, an Award or an Award Agreement to
satisfy or conform to any applicable present or future law, regulation or rule
or to meet the requirements of any accounting standard.

 

19



--------------------------------------------------------------------------------

Section 23. Foreign Jurisdictions

Awards granted to Participants who are foreign nationals or who are employed by
the Company or an Affiliate outside of the United States may have such terms and
conditions different from those specified in the Plan and such additional terms
and conditions as the Committee, in its sole discretion, determines to be
necessary, appropriate or advisable to foster and promote achievement of the
material purposes of the Plan and to fairly accommodate for differences in local
law, tax policy or custom or to facilitate administration of the Plan. The
Committee may approve such sub-plans, appendices or supplements to, or
amendments, restatements or alternative versions of, the Plan as it may consider
necessary, appropriate or advisable, without thereby affecting the terms of the
Plan as in effect for any other purpose. The special terms and any appendices,
supplements, amendments, restatements or alternative versions, however, shall
not include any provisions that are inconsistent with the terms of the Plan as
then in effect, unless the Plan could have been amended to eliminate such
inconsistency without further approval by the Company’s stockholders.

Section 24. General

24.1 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall preclude or limit the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and such arrangements
may be either generally applicable or applicable only in specific cases.

24.2 Treatment for Other Compensation Purposes. The amount of any compensation
received or deemed to be received by a Participant pursuant to an Award shall
not be deemed part of a Participant’s regular, recurring compensation for
purposes of any termination, indemnity or severance pay laws, and shall not be
included in or have any effect on the determination of benefits under any other
compensation or benefit plan, program or arrangement of the Company or an
Affiliate, including any pension or severance benefits plan, unless expressly
provided by the terms of any such plan, program or arrangement.

24.3 No Trust or Fund. The Plan is intended to constitute an “unfunded” plan.
Nothing contained herein or in any Award Agreement shall (a) require the Company
to segregate any monies, other property or Shares, create any trusts, or to make
any special deposits for any amounts payable to any Participant or other person,
or (b) be construed as creating in respect of any Participant or any other
person any equity or other interest of any kind in any assets of the Company or
an Affiliate or creating a trust of any kind or a fiduciary relationship of any
kind between the Company or any Affiliate and a Participant or any other person.
Prior to the payment or settlement of any Award, nothing contained herein or in
any Award Agreement shall give any Participant or any other person any rights
that are greater than those of a general unsecured creditor of the Company or an
Affiliate.

24.4 Use of Proceeds. All proceeds received by the Company pursuant to Awards
granted under the Plan shall be used for general corporate purposes.

24.5 No Limitations on Corporate Action. Neither the Plan, the grant of any
Award nor any Award Agreement shall limit, impair or otherwise affect the right
or power of the Company or any of its Affiliates to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.

24.6 No Stockholder Rights. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant shall have any rights as a
stockholder with respect to any Shares to be issued under the Plan prior to the
issuance thereof.

24.7 Prohibition on Loans. The Company shall not loan funds to any Participant
for the purpose of paying the Exercise Price associated with any Stock Option or
Stock Appreciation Right or for the purpose of paying any taxes associated with
the grant, exercise, lapse of restriction, vesting, distribution, payment or
other taxable event involving an Award or the Plan.

24.8 No Obligation to Exercise Awards; No Right to Notice of Expiration Date. An
Award of a Stock Option or a Stock Appreciation Right imposes no obligation upon
the Participant to exercise the Award. The Company, its Affiliates and the
Committee have no obligation to inform a Participant of the date on which a
Stock Option or SAR is no longer exercisable except in the Award Agreement.

 

20



--------------------------------------------------------------------------------

24.9 Compliance with Section 16(b). With respect to Participants who are
Reporting Persons, all transactions under the Plan are intended to comply with
all applicable conditions of Rule 16b-3. All transactions under the Plan
involving Reporting Persons are subject to such conditions, regardless of
whether the conditions are expressly set forth in the Plan. Any provision of the
Plan that is contrary to a condition of Rule 16b-3 shall not apply to such
Reporting Persons.

24.10 Code Section 409A Compliance. Notwithstanding anything contained in the
Plan or in any Award Agreement to the contrary, the Plan and all Awards
hereunder are intended to satisfy the requirements of Code Section 409A so as to
avoid the imposition of any additional taxes or penalties thereunder, and all
terms, conditions and provisions of the Plan and an Award Agreement shall be
interpreted and applied in a manner consistent with this intent. If the
Committee determines that an Award, Award Agreement, payment, distribution,
transaction, or any other action or arrangement contemplated by the provisions
of the Plan or an Award Agreement would, if undertaken, cause a Participant to
become subject to any additional taxes or penalties under Code Section 409A,
such Award, Award Agreement, payment, distribution, transaction or other action
or arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan or Award Agreement will be deemed modified
or, if necessary, suspended in order to comply with the requirements of Code
Section 409A to the extent determined appropriate by the Committee in its sole
discretion, in each case without the consent of or notice to the Participant.

24.11 Governing Law. Except as to matters governed by United States federal law
or the Delaware General Corporation Law, the Plan, all Award Agreements and all
determinations made and actions taken under the Plan and any Award Agreement
shall be governed by and construed in accordance with the laws of the State of
Tennessee without giving effect to its conflicts of law principles.

24.12 Plan Controls. In the event of any conflict or inconsistency between the
Plan and any Award Agreement, the provisions of the Plan shall govern and the
Award Agreement shall be interpreted to minimize or eliminate any such conflict
or inconsistency.

24.13 Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

24.14 Successors. The Plan shall be binding upon the Company and its successors
and assigns, and the Participant and the Participant’s legal representatives and
beneficiaries.

Adopted September 27, 2010

Amended September 23, 2013

Amended July 16, 2017

 

21